Exhibit 21 SUBSIDIARIES OF OLIN CORPORATION1 (as of December31, 2007) Company % Ownership (Direct/Indirect) Jurisdiction A. J. Oster Company2 100 DE Bridgeport Brass Corporation3 100 IN Hunt Trading Co. 100 MO Imperial West Chemical Co.4 100 NV KNA California, Inc.4 100 DE KWT, Inc.4 100 DE LTC Reserve Corp. 100 DE Monarch Brass & Copper Corp. 100 NY Monarch Brass & Copper of New England Corp.5 100 RI New Haven Copper Company5 100 CT Olin Benefits Management, Inc. 100 CA Olin Engineered Systems, Inc. 100 DE Olin Environmental Management, Inc.6 90 DE Olin Far East, Limited 100 DE Olin Financial Services Inc. 100 DE Olin Funding Company LLC 100 DE Olin Resources, LLC 100 IL Olin Sunbelt, Inc. 100 DE Pioneer Americas LLC7 100 DE Pioneer Companies, Inc. 100 DE Pioneer (East), Inc.4 100 DE Pioneer Licensing, Inc.4 100 DE Pioneer Transportation LLC8 100 DE Pioneer Water Technologies, Inc.4 100 DE Ravenna Arsenal, Inc. 100 OH Sunbelt Chlor Alkali Partnership 50 DE Waterbury Rolling Mills, Inc.5 100 CT Nutmeg Insurance Limited 100 Bermuda PCI Chemicals Canada Company/Société PCI Chimie Canada7 100 Nova Scotia, Canada Olin Canada Inc. 100 Canada Olin Hunt Specialty Products S.r.l. 100 Italy Olin (UK) Limited 100 United Kingdom Reductone Brasil Ltda. 100 Brazil Winchester Australia Limited9 100 Australia 1Omitted from the following list are the names of certain subsidiaries which, if considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary. 2This entity is in the process of being renamed as Olin Business Holdings.A Delaware partnership of which Olin Corporation owns 63.19% and Olin’s wholly-owned subsidiary, Olin Engineered Systems, Inc. owns 36.81%. 3d/b/a "Olin Brass, Indianapolis" and "Olin Brass, Indianapolis Facility" in CA, IL, IN, NJ, NC, OH, PA,RI and
